DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-8 of U.S. Patent No. 11,083,812. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,083,812 claims a similar diffuser.
Regarding claim 1, U.S. Patent No. 11,083,812 claims an ergonomic scent diffuser, comprising: a first housing having a plurality of electrodes; a second housing connected to the first housing wherein the second housing has a heating member disposed in the second housing and adapted to receive power from the plurality of electrodes; and a cap slidably connected to the second housing and adapted to retain a fragrance emitting member (see claims 1 and 8).
U.S. Patent No. 11,083,812 fails to claims that the second housing has a heating member disposed entirely within the second housing.
	It would have been an obvious matter of design choice to have the second housing has a heating member disposed entirely within the second housing, since applicant has not disclosed that having the second housing has a heating member disposed entirely within the second housing solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the second housing has a heating member disposed entirely within the second housing.
	Regarding claim 2, U.S. Patent No. 11,083,812 claims a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end (see claim 2).
	Regarding claim 8, U.S. Patent No. 11,083,812 claims a diffuser wherein the fragrance emitting device is a block with any number of perforations (see claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1).
Regarding claim 1, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
Esses fails to disclose that the second housing has a heating member disposed entirely within the second housing.
It would have been an obvious matter of design choice to have the second housing has a heating member disposed entirely within the second housing, since applicant has not disclosed that having the second housing has a heating member disposed entirely within the second housing solves any stated 
	Regarding claim 2, Esses fails to disclose a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end.
	It would have been an obvious matter of design choice to have a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end, since applicant has not disclosed that having a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end.
Regarding claim 7, Esses fails to disclose a diffuser wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end.
It would have been an obvious matter of design choice to have a diffuser a diffuser wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end, since applicant has not disclosed that having a diffuser a diffuser wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a diffuser a diffuser wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end.
	Regarding claim 8, Esses discloses a diffuser wherein the fragrance emitting device is a disk (114) and vents (110) (see Abstract; figures 1-8 and paragraphs 0017-0035).
	Esses fails to disclose a diffuser wherein the fragrance emitting device is a block with any number of perforations.
.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1) as applied to claim 1 above, and further in view of Corbett (US 6,241,161 B1).
	Regarding claim 5, Esses discloses a diffuser wherein the cap has a first end, a second end, a top, a bottom (see Abstract; figures 1-8 and paragraphs 0017-0035).
Esses fails to disclose that the cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger.
Corbett discloses a compact, extensible scent dispensing device (10) with an elongated housing (20), an open first end (22), a closed second end (24), an elongated hollow body (26), and a cap (48) with a cylindrical base (58) and a generally rectangular tab (60), where the user can position two fingers on opposite sides of the tab (60) to apply sufficient torque and/or gripping pressure on the tab (60) so that the device (10) can be placed in any of the three positions (see Abstract; figure 1 and column 3, line 54 through column 5, line 4) resulting in a cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esses with the teaching of Corbett resulting in that the cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger for ease of removal and replacement of cap.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1) as applied to claim 1 above, and further in view of Muderlak et al. (US 4,968,456).
Regarding claim 6, Esses fails to disclose a diffuser wherein the cap has a pair of guide rails and a pair of retaining members that extend from a second end to beyond a first end.
	Muderlak discloses an electric air freshener designed to be plugged into an automobile cigarette lighter receptacle (see Abstract) with a removable cap held in place by four bumps (35) molded on the inside wall at the rear of the cap (figure 8), when the cap is in place, the bumps (35) fit within a sliding groove (13) formed at the base of extension (19); stops (15) are formed at intervals around groove (13) to cooperate with bumps (35) so that the cap (20) rotates only 90° between an open and a closed position but no further; and guideways (17) are formed in extensions (19) to allow the bumps (35) to slide down into groove (13) when the cap (30) is placed over the cartridge (20) and extensions (19) (see figures 1-8 and column 2, line 64 through column 4, line 5) resulting in a diffuser wherein the cap has a pair of guide rails and a pair of retaining members that extend from a second end to beyond a first end, wherein the guideways (17) are interpreted as a pair of guide rails and extensions (19) interpreted as a pair of retaining members.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esses with the teachings of Muderlak et al. resulting in a diffuser wherein the cap has a pair of guide rails and a pair of retaining members that extend from a second end to beyond a first end in order to secure the base to the cap.
	
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Muderlak et al. discloses a diffuser wherein a housing (10) having a sliding groove (13) formed at the base of an extension (19) and guideways (17) are formed on the extension (17) to allow bumps (35) to slide down into grooves (13) when the cap (30) is placed over the cartridge (20) and extension (19) (see figures 1-8 and column 2, line 64 through column 4, line 5).
Muderlak et al. fails to disclose or suggest a diffuser wherein the second housing has grooves that extend inwardly from an inner surface of a bottom toward a top and are positioned to align with and slidably receive guide rails attached to the cap.
Regarding claim 4, Esses fails to disclose or suggest a diffuser wherein the second housing has a retaining clip positioned to removably connect to a slot in an opening of the cap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774